EXECUTION VERSION


AMENDMENT NO. 1 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of March 13,
2019 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower (the
“Borrower”), Oaktree Strategic Income Corporation, as servicer (the “Servicer”)
and Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such
capacity, the “Facility Agent”) and as a committed lender (in such capacity, a
“Lender”).
WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, Wells Fargo Bank, National Association, as collateral agent and
collateral custodian, the Facility Agent and each Lender party thereto are party
to the Loan Financing and Servicing Agreement, dated as of September 24, 2018
(as amended, supplemented, amended and restated and otherwise modified from time
to time, the “Loan Agreement”); and
WHEREAS, the Borrower, the Servicer and the Facility Agent have agreed to amend
the Loan Agreement in accordance with Section 17.2 of the Loan Agreement and
subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.
ARTICLE II    

Amendments to the Loan Agreement

SECTION 2.1.    Section 1.1 of the Loan Agreement is hereby amended by deleting
the reference to “six-month” in the definition of “Revolving Period” therein,
and inserting “nine-month” in lieu thereof.
SECTION 2.2.    Section 1.1 of the Loan Agreement is hereby amended by deleting
the reference to “six (6)” in the definition of “Facility Termination Date”
therein, and inserting “three (3)” in lieu thereof.
ARTICLE III    
Conditions to Effectiveness
SECTION 3.1.    This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:
(a)    the execution and delivery of this Amendment by each party hereto; and
(b)    the Facility Agent’s receipt of (i) the signed legal opinion of Walkers,
counsel to the Borrower, in form and substance acceptable to the Facility Agent
in its reasonable discretion, (ii) a good standing certificate for the Borrower
issued by the applicable Official Body of its jurisdiction of organization and
(iii) satisfactory evidence that the Borrower has obtained all required consents
and approvals of all Persons to the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby.
ARTICLE IV    
Representations and Warranties
SECTION 4.1.    The Borrower hereby represents and warrants to the Facility
Agent that, as of the date first written above, (i) no Event of Default,
Unmatured Event of Default, Servicer Default or Unmatured Servicer Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower contained in the Loan Agreement are true and correct in all material
respects on and as of such day (other than any representation and warranty that
is made as of a specific date).
ARTICLE V    

Miscellaneous
SECTION 5.1.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.2.    Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 5.3.    Ratification. Except as expressly amended and waived hereby, the
Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.
SECTION 5.4.    Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 5.5.    Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.
SECTION 5.6.    No Proceedings; Limited Recourse. The provisions of Sections
17.11 and 17.12 of the Loan Agreement are incorporated herein mutatis mutandis.


[Signature pages follow]



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.
OCSI SENIOR FUNDING LTD., as Borrower
By:
/s/ Dianne Farjallah
Name: Dianne Farjallah
Title: Director





OAKTREE STRATEGIC INCOME CORPORATION, as Servicer
By:
/s/ Mary Gallegly
Name: Mary Gallegly
Title: Secretary



DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent
By:
/s/ Amit Patel
Name: Amit Patel
Title: Managing Director

By:
/s/ Steven Flowers
Name: Steven Flowers
Title: Director





1